Citation Nr: 0026583	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  97-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a bilateral wrist 
condition.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The record reflects that the appellant served in the Army 
National Guard and the Reserves from July 1978 to May 1990.  
It appears that she served with the Florida Army National 
Guard from July 1978 to November 1979 and from September 1985 
to May 1990, and served with the Alabama Army National Guard 
from November 1979 to April 1980.  The only verified period 
of active duty for training (ACDUTRA) is from October 1978 to 
March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
right knee injury and for a bilateral wrist condition.  A 
hearing was held in May 1999 at the St. Petersburg, Florida 
RO before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  In August 
1999 this matter came before the Board and was remanded to 
the RO for further development.  For reasons more fully 
explained below, the Board finds that this matter must again 
be remanded.

The Board also notes that in the August 1999 Remand, the RO 
was directed to provide the appellant with a statement of the 
case concerning the issue of service connection for 
rheumatoid arthritis (for which she had filed a timely notice 
of disagreement).  The record reflects that in May 2000 the 
RO issued a statement of the case on the issue of service 
connection for rheumatoid arthritis and advised the appellant 
of what was necessary for her to perfect the appeal of that 
issue.  As the appellant has yet to perfect the appeal on 
that issue, it will not be considered by the Board herein.


REMAND

As reported in the prior Remand, the appellant contends that 
she initially injured her right knee and her wrists in 
October 1978, during basic training, and received treatment 
at the Eisenhower Hospital at Fort Gordon, Georgia.  She also 
contends that she reinjured her right knee and wrists at Fort 
Leonard Wood, in April 1980, during a period of active duty 
for training (ACDUTRA) with the Reserves.  The appellant 
claimed on several occasions that the RO failed to obtain all 
of her service medical records, specifically including 
records dated from 1978 to 1980.  

In the August 1999 Remand, the Board directed the RO to 
contact the National Personnel Record Center (NPRC) to 
request any service medical records available for the 
appellant.  The record reflects that the RO contacted the 
NPRC, which responded in April 2000 by sending examination 
reports dated in July 1978 and July 1982 and Individual Sick 
Slips dated from June 1980 to April 1981.  In its response, 
the NPRC noted that all medical records located on file had 
been mailed and that additional medical records "may be on 
file at the Adjutant General's Office in the State in which 
the member served".  It appears that the RO has yet to 
contact the Florida and Alabama State Adjutant Generals' 
Offices, and in the judgment of the Board this should be 
accomplished as service records are considered to be 
constructively of record, and presumably within the control 
of the Government.  

Additionally, in the August 1999 Remand the RO was directed 
to verify all of the appellant's periods of ACDUTRA from 1979 
to 1990, including whether she was on ACDUTRA in April 1980, 
when she reportedly re-injured her right knee and wrists.  
Since the record reflects that the RO has yet to verify any 
additional periods of ACDUTRA, this matter must again be 
remanded.  The Board regrets the necessity to once again 
remand this case, however, there has been a failure to comply 
with the terms of the Board's August 1999 remand order, thus 
rendering the record incomplete and impeding the Board's 
review.  This deficiency must be addressed prior to the Board 
rendering a decision.  In light of the U.S. Court of Appeals 
for Veterans Claims (Court) directive to the Board regarding 
remands, the Board is compelled to remand this case for the 
RO to fully comply with the Board's remand.  Stegall v. West, 
11Vet. App. 268 (1998).  In Stegall the Court held that a 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders and that 
a remand by the Board imposes upon the RO a concomitant duty 
to ensure compliance with all of the terms of the remand.  
The Court noted that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the State 
Adjutant Generals Office in Florida and 
in Alabama to search for any additional 
service records for the appellant.  If no 
records are available, the State Adjutant 
Generals Office should be asked to 
indicate where such records may be 
located.  All official channels should be 
utilized in attempting to secure this 
information.  If any records were retired 
to a storage facility, that facility 
should be contacted for the records.  If 
any records were destroyed or lost, or 
are unavailable, it should be so 
certified.  

2.  The RO should arrange for 
verification of all of the periods that 
the appellant served on ACDUTRA from 1979 
to 1990, to specifically include 
verification of whether she served on 
ACDUTRA during April 1980.  

3.  Following the completion of all 
development, the RO should review the 
appellant's claims based on all of the 
evidence of record.  If any action taken 
remains adverse to the appellant, she and 
her representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


